 1
 2
 3
 4
 5
 6
 7
 8
 9
10
                             UNITED STATES DISTRICT COURT
11
                                   EASTERN DISTRICT OF CALIFORNIA
12
     TOY TERRELL SMITH,                               )   No.: 1:16-cv-01924-LJO-JDP (PC)
13                                                    )
14                   Plaintiff,                       )
                                                      )   ORDER REQUIRING PARTIES TO
15         v.                                         )   SUBMIT CONFIDENTIAL SETTLEMENT
                                                      )   STATEMENTS
16   J. TORRES, et al.,                               )
                                                      )   ORDER DIRECTING CLERK TO EMAIL
17                  Defendants.                       )   COPY OF ORDER TO LITIGATION
                                                      )   COORDINATOR
18                                                    )
                                                      )
19                                                    )
20          Plaintiff Toy Terrell Smith is a state prisoner proceeding pro se and in forma pauperis in
21   this civil rights action pursuant to 42 U.S.C. § 1983.
22          This case is currently set before Magistrate Judge Stanley A. Boone to conduct a settlement
23   conference at the California State Prison, Corcoran (CSP-COR), 4001 King Avenue, Corcoran,
24   CA 93212 on January 18, 2019, at 8:30 a.m.
25          In preparation for the conference, the parties shall each submit to Judge Boone a
26   confidential settlement conference statement, as described below.
27   ///
28   ///

                                                      1
 1          According, IT IS HEREBY ORDERED that:
 2          1.      Plaintiff shall submit a confidential settlement statement in person to Judge Boone
 3   at the time that the settlement conference commences.
 4          2.      Defendants shall provide a confidential settlement statement on or before January
 5   17, 2018, at 3:30 p.m. Defendants shall submit the statement to the following email address:
 6   saborders@caed.uscourts.gov.
 7          3.      Settlement statements should not be filed with the Clerk of the Court nor served
 8   on any other party. Settlement statements shall be clearly marked “confidential” with the date
 9   and time of the settlement conference indicated prominently thereon.
10          4.      The confidential settlement statement shall be no longer than five pages in length,
11   typed or neatly printed, and include the following:
12               a. A brief statement of the facts of the case.
13               b. A brief statement of the claims and defenses, i.e., statutory or other grounds upon
14                  which the claims are founded; a forthright evaluation of the parties’ likelihood of
15                  prevailing on the claims and defenses; and a description of the major issues in
16                  dispute.
17               c. An estimate of the cost and time to be expended for further discovery, pretrial, and
18                  trial.
19               d. The party’s position on settlement, including present demands and offers and a
20                  history of past settlement discussions, offers, and demands.
21               e. A brief statement of each party’s expectations and goals for the settlement
22                  conference, including how much a party is willing to accept and/or willing to pay.
23               f. If the parties intend to discuss the joint settlement of any other actions or claims not
24                  in this suit, give a brief description of each action or claim as set forth above,
25                  including case number(s), if applicable.
26          4.      The Clerk of the Court is directed to serve a copy of this order on the Litigation
27   Coordinator at California Substance Abuse Treatment Facility and Prison (“CSATF”) via email;
28   and

                                                       2
 1            5.      The Litigation Coordinator is respectfully requested to deliver the emailed copy of
 2   this order to Plaintiff Toy Terrell Smith, CDCR# D-992679, as soon as practicable.
 3
 4   IT IS SO ORDERED.
 5
     Dated:        January 14, 2019
 6                                                         UNITED STATES MAGISTRATE JUDGE

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       3
